CHURCHILL DOWNS INCORPORATED
AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN (1997)


ARTICLE 1


PURPOSE

        The purpose of the CHURCHILL DOWNS INCORPORATED AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN is to promote the interests of the Company and its
stockholders by providing greater incentives to officers and other key
management employees by rewarding them for services rendered with compensation
in an amount which is directly related to the success of the Company as well as
the performance of the operating units and the individual employees.


ARTICLE 2


DEFINITIONS

        2.1      Definitions. The following words and phrases, when used herein,
unless their context clearly indicates otherwise, shall have the following
respective meanings:

>         A.         Beneficiary. A person or persons (natural or otherwise)
> designated by a Participant in accordance with the provisions of Article 8 to
> receive any benefits which shall be payable under this Plan.

>         B.         Board. The Board of Directors of Churchill Downs
> Incorporated.

>         C.         Budget. The annual operating budget approved by the Board
> for each year during the term of the Plan.

>         D.         CEO. The Chief Executive Officer of Churchill Downs
> Incorporated.

>         E.         Company. Churchill Downs Incorporated and its subsidiaries.

>         F.         Company Achievement Percentage Levels. The percentages
> established annually by the Committee to be used, as provided in Section 6.2,
> in computing a part of an Annual Incentive Compensation Award based upon
> achievement of a Company Performance Goal.

>         G.         Company Performance Goals. The goal defined in Section
> 6.1.A.

>         H.         Disability. A physical or mental condition arising after
> the Effective Date hereof which qualifies a Participant for disability
> benefits under the Social Security Act in effect on the date of disability.

    60

--------------------------------------------------------------------------------

 

>         I.         Discretionary Achievement Percentage Levels. The
> percentages established annually by the Committee to be used, as provided in
> Section 6.5, in computing a part of an Annual Incentive Compensation Award,
> based upon achievement of a Discretionary Performance Goal.

>         J.         Discretionary Performance Goals. The goals defined in
> Section 6.1.D.

>         K.         Effective Date. January 1, 1997.

>         L.         Incentive Compensation Award. The award as defined in
> Article 6. An award under the Churchill Downs Incorporated Incentive
> Compensation Plan (1997) during any year shall be an "Annual Incentive
> Compensation Award."

>         M.         Participant. An employee of the Company who is selected for
> participation in the Plan in accordance with the provisions of Article 5. For
> purposes of Articles 7 and 8, the term Participant shall also include a former
> employee who is entitled to benefits under this Plan.

>         N.         Participation Classification. The classification assigned
> to each Participant in accordance with the provisions of Article 5.

>         O.         Participation Percentage. The percentages of participation
> in the Plan as defined in Article 6.

>         P.         Performance Goals. The performance goals as defined in
> Article 6.

>         Q.         Plan. The Churchill Downs Incorporated Incentive
> Compensation Plan (1997).

>         R.         Plan Year. The twelve-month period commencing on January 1
> of one calendar year and ending on December 31 of the same calendar year,
> which period is also the Company's fiscal year.

>         S.         Profit Center. Each Churchill Downs Incorporated racing
> operation, Churchill Downs Incorporated Corporate Sales, Churchill Downs
> Management Company, and any other profit centers designated by the CEO.

>         T.         Pre-tax Income. The annual consolidated income of the
> Company, before federal and state income taxes, after any allowance for
> payments made or to be made under this Plan, and after inclusion of all
> extraordinary revenues and deduction of all extraordinary expenses, all as
> calculated in accordance with generally accepted accounting principles
> consistently applied and confirmed by the audit report of the Company's
> independent public accountants.

    61

--------------------------------------------------------------------------------

 

>         U.         Profit Center Achievement Percentage Levels. The
> percentages established annually by the Committee to be used, as provided in
> Section 6.3, in computing a part of an Annual Incentive Compensation Award,
> based upon achievement of a Profit Center Performance Goal.

>          V.         Profit Center Performance Goals. The goals defined in
> Section 6.1.B.

>         W.         Salary. The Participant's base annual salary as set by
> either the Compensation Committee of the Board or the CEO.

>         X.         Service Center. The Finance, Development & Technology
> Service Center, the Legal Service Center, the Corporate Communications Service
> Center, and any other service center designated by the CEO.

>         Y.          Service Center Achievement Percentage Levels. The
> percentages established annually by the Committee to be used, as provided in
> Section 6.4, in computing a part of an Annual Incentive Compensation Award
> based upon achievement of a Service Center Performance Goal.

>         Z.         Service Center Performance Goals. The goals defined in
> Section 6.1.C.

>         AA.         Termination Date. December 31, 2002, or such earlier date
> as may be determined under Section 9.2.

        2.2     Construction. The masculine gender, where appearing in the Plan,
shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary.


ARTICLE 3


ADMINISTRATION

        3.1     Committee. The Plan shall be administered by the Compensation
Committee of the Board (hereinafter the "Committee").

        3.2      Committee’s Power and Authority. The Committee shall have full
and complete authority and power, subject only to the direction of the Board, to
administer the Plan in accordance with its terms and carry out the provisions of
the Plan. The Committee shall interpret the Plan and shall determine all
questions, factual, legal or otherwise, arising in the administration,
interpretation and application of the Plan, including but not limited to
questions of eligibility and the status and rights of Participants,
Beneficiaries and other persons. The Committee shall have any and all power and
authority (including discretion with respect to the exercise of such power and
authority) which shall be necessary, properly advisable, desirable, or

    62

--------------------------------------------------------------------------------

 

convenient to enable it to carry out its duties under the Plan. By way of
illustration and not limitation, the Committee is empowered and authorized to
make rules and regulations in respect to the Plan not inconsistent with the
Plan; to determine, consistently therewith, all questions that may arise as to
the eligibility, benefits, status and right of any person claiming benefits
under the Plan; to determine whether a Participant was terminated for just
cause; and subject to and consistent with, any applicable laws, to make factual
determinations, to construe and interpret the Plan and correct any defect,
supply any omissions or reconcile any inconsistencies in the Plan. Any such
determination by the Committee shall presumptively be conclusive and binding on
all persons. The regularly kept records of the Company shall be conclusive and
binding upon all persons with respect to a Participant’s date and length of
employment, time and amount of salary and the manner of payment thereof, type
and length of any absence from work and all other matters contained therein
relating to employment. All rules and determinations of the Committee shall be
uniformly and consistently applied to all persons in similar circumstances.

        3.3      Committee’s Annual Review. The Committee shall review the
operation of the Plan to determine its effectiveness in promoting its operating
results and the shareholders’ investment; further, the Committee shall report
annually to the Board on its findings and make such recommendations as the
Committee deems appropriate.


ARTICLE 4


EFFECTIVE DATE AND TERMINATION

        The Plan shall be effective as of January 1, 1997. The Plan shall
terminate on December 31, 2001, except with respect to the payment of any
Incentive Compensation Awards which may become due and payable thereafter, or
unless terminated earlier by action of the Board under Section 9.2.


ARTICLE 5


ELIGIBILITY AND PARTICIPATION

        5.1      Eligibility. All Company officers and other key management
employees who are employed by the Company on the date of the adoption of this
Plan and who are specifically designated by the Committee as Participants shall
be Participants in the Plan as of January 1, 1997. In addition, any officers and
other key management employees who are subsequently designated by the Committee
as participants shall become Participants in the Plan on the date established by
the Committee for such participation. Once an employee becomes a Participant, he
will remain a Participant until the earliest of: [i] termination of this Plan;
[ii] termination of his active service with the Company; or [iii] termination of
his status as a Participant by decision of the Committee, provided, however,
that a Participant will be terminated from participation in the Plan only at the
beginning of a Plan Year.

        5.2      Classifications of Participants. The Committee shall, from time
to time, establish Participation Classifications which will determine the
Participants’ Performance Goals. Simultaneous with the Committee’s

    63

--------------------------------------------------------------------------------

 

designation of an employee as a Participant, the Committee shall designate in
which classifications of Participants the employee shall participate. The
Committee may change the Class designation of a Participant as of the beginning
of any Plan Year.


ARTICLE 6


ANNUAL INCENTIVE COMPENSATION AWARDS

        6.1      Performance Goals. Annual Incentive Compensation Awards to each
Participant shall be determined on the basis of the achievement of the following
Performance Goals:



          A.         The Company achieves certain Pre-tax Income for the
applicable year: the “Threshold Company Goal” (90% of the Pre-tax Income target
set in the applicable Budget); the “Target Company Goal” (100% of the Pre-tax
Income target set in the applicable Budget); and the Maximum Company Goal” (115%
of the Pre-tax Income target set in the applicable Budget) (the “Company
Performance Goal[s]”). The Committee shall establish annually the percentage of
the Annual Incentive Compensation Award to each Participant which is awarded to
each Participant based upon the Company Performance Goals (the “Company
Performance Goals Percentage”).


          B.         In the case of Classes to which Participants working in
Profit Centers are assigned, the Profit Center achieves certain pre-tax net
income levels for the applicable year: the “Threshold Profit Center Goal” (90%
of the pre-tax net income set in the Profit Center’s applicable Budget); the
“Target Profit Center Goal” (100% of the pre-tax net income set in the Profit
Center’s applicable Budget); and the “Maximum Profit Center Goal” (115% of the
pre-tax net income set in the Profit Center’s applicable Budget) (the “Profit
Center Performance Goal[s]”). The Committee shall establish annually the
percentage of the Annual Incentive Compensation Award which is awarded to each
Participant based upon the Profit Center Performance Goals (the “Profit Center
Performance Goals Percentage”).


          C.         In the case of Classes to which Participants working in
Service Centers are assigned, such Service Center meets certain objective
financial and other criteria established by the CEO and the Senior Vice
President of that Service Center for the applicable year: the “Threshold Service
Center Goal” (90% of the Service Center’s established criteria); the “Target
Service Center Goal” (100% of the Service Center’s established criteria); and
the “Maximum Service Center Goal” (115% of the Service Center’s established
criteria) (the “Service Center Performance Goal[s]”). Achievement of the Service
Center Performance Goals shall be determined in the CEO’s sole discretion. The
Committee shall establish annually the percentage of the Annual Incentive
Compensation Award which is awarded to each Participant based upon the Service
Center Performance Goals (the “Service Center Performance Goals Percentage”).


    64

--------------------------------------------------------------------------------

 

          D.         The Participant achieves certain performance standards
particular to his or her position in the Company for the applicable year: the
“Threshold Discretionary Goal” (90% of the Participant’s performance standards);
the “Target Discretionary Goal” (100% of the Participant’s performance
standards); and the “Maximum Discretionary Goal” (115% of the Participant’s
performance standards) (the “Discretionary Performance Goal[s]”). Achievement of
the Discretionary Performance Goals shall be determined in the sole discretion
of the CEO. The Committee shall establish annually the percentage of the Annual
Incentive Compensation Award which is awarded based upon the Discretionary
Performance Goals (the “Discretionary Performance Goals Percentage”).


        6.2       Computation of Award Based Upon Company Performance Goals. For
each Plan Year for which the Company achieves the “Threshold Company Goal”, each
Participant shall be awarded an Annual Incentive Compensation Award which shall
be computed by multiplying: (i) the Participant’s Salary for the Plan Year; by
(ii) the Participation Percentage, as established annually by the Committee for
the Participant’s Class; by (iii) the Company Performance Goals Percentage, as
established annually by the Committee for the Participant’s Class; by (iv) the
applicable Company Achievement Percentage Level as established annually by the
Committee.

        6.3      Computation of Award based on Profit Center Performance Goals.
For each Plan Year for which the Company achieves at least the Threshold Company
Performance Goal and the Profit Center in which that Participant works achieves
at least its Threshold Profit Center Performance Goal, each Participant of a
Profit Center Class shall be awarded an Annual Incentive Compensation Award
which shall be computed by multiplying: (i) the Participant’s Salary for the
Plan Year; by (ii) the Participation Percentage, as established annually by the
Committee for the Participant’s class; by (iii) the Profit Center Performance
Goals Percentage as established annually by the Committee for the Participant’s
Class; (iv) by the applicable Profit Center Achievement Percentage Level as
established annually by the Committee.

        6.4      Computation of Award based on Service Center Performance Goals.
For each Plan Year for which the Company achieves at least the Threshold Company
Performance Goal and the Service Center in which that Participant works achieves
at least its Threshold Service Center Performance Goal, each Participant in a
Service Center Class shall be awarded an Annual Incentive Compensation Award
which shall be computed by multiplying: (i) the Participant’s Salary for the
Plan Year; by (ii) the Participation Percentage, as established annually by the
Committee for the Participant’s Class; by (iii) the Service Center Performance
Goals Percentage as established annually by the Committee for the Participant’s
Class; by (iv) the applicable Service Center Achievement Percentage Level as
established annually by the Committee.

        6.5      Computation of Award based on Discretionary Performance Goals.
For each Plan Year for which the Company achieves at least the Threshold Company
Performance Goal and that Participant achieves at least his/her Threshold
Discretionary Performance Goal, a Participant may be awarded an Annual Incentive
Compensation Award which shall be computed by multiplying: (i) the Participant’s
Salary for the Plan Year; by (ii) the Participation Percentage as established
annually by the Committee; by (iii) the Discretionary

    65

--------------------------------------------------------------------------------

 

Performance Goals Percentage for the Participant’s Class as established annually
by the Committee; by (iv) the applicable Discretionary Achievement Percentage
Level as established annually by the Committee. Notwithstanding the foregoing,
the Discretionary Achievement Percentage Level for any Plan Year shall not
exceed the greater of 100% or the Company Achievement Percentage Level or the
greater of 100% or the Profit Unit Achievement Percentage Level (in the case of
the Racetrack Profit Centers) for that Plan Year. The CEO, in his/her sole
discretion, shall determine whether a Participant has met Discretionary
Performance Goals.

        6.6      Adjustments to Annual Incentive Compensation Award. An Annual
Incentive Compensation Award shall be adjusted by any one or more of the
following adjustments:

>         A.         In the event a Participant shall, during a Plan Year, die,
> retire, go on a leave of absence with the Company's consent, terminate
> employment due to Disability, or be terminated without just cause, the Annual
> Incentive Compensation Award for that Participant for such Plan Year shall be
> reduced, pro rata, based on the number of days in such Plan Year during which
> he was not a Participant.

>         B.         In the event that during a Plan Year a Participant shall be
> discharged for just cause or shall voluntarily resign for any reason other
> than Disability, the Annual Incentive Compensation Award for that Participant
> shall be reduced to zero, and no Annual Incentive Compensation Award shall be
> payable to that Participant for such Plan Year.


ARTICLE 7


PAYMENT OF BENEFITS

        7.1      Method of Payments. As soon as the Committee has determined the
amount of all of the Annual Incentive Compensation Awards at the end of a Plan
Year, the Committee shall instruct the Company to pay each award in cash in one
lump sum.


ARTICLE 8


DESIGNATION OF BENEFICIARIES

        A Participant may file with the Committee a designation of a Beneficiary
or Beneficiaries in writing, which designation may be changed or revoked by the
Participant’s sole action, provided that the change or revocation is filed with
the Committee in writing. If a Participant dies, any benefit which the
Participant is entitled to receive under the Plan shall be delivered to the
Beneficiary or Beneficiaries so designated, or if no Beneficiary has been
designated or survives the Participant, shall be delivered to the Executor or
Administrator of the Participant’s estate.

    67

--------------------------------------------------------------------------------

 


ARTICLE 9


MISCELLANEOUS PROVISIONS

        9.1      Other Plans. Any payment made under the provisions of this Plan
shall be includable in or excludable from a Participant’s compensation for
purposes of any other qualified or nonqualified benefit plan in which the
Participant may be eligible to participate by reference to the terms of such
other plan.

        9.2      Plan Amendment and Terminations. The Company, acting through
the Committee or the Board, reserves the right to amend and/or to terminate the
Plan for any reason and at any time. Any amendment or termination of this Plan
shall not affect the right of any Participant or his Beneficiary to receive an
Incentive Compensation Award after it has been earned.

        9.3      Right to Transfer, Alienate and Attach. Except to the extent
that a Participant may designate a Beneficiary under the provisions contained in
Article 8, the right of any Participant or any beneficiary to any benefit or to
any payment hereunder shall not be subject in any manner to attachment or other
legal process for the debts of such Participant or Beneficiary; and any such
benefit or payment shall not be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance, except to the extent that the right to such
benefit is transferable by the Participant by will or the laws of descent and
distribution.

        9.4      Indemnification. No member of the Board or of the Committee and
no officer or employee of the Company shall be liable to any person for any
action taken in connection with the administration of this Plan unless
attributable to his own fraud or willful misconduct; nor shall the Company be
liable to any person for any such action unless attributable to fraud or willful
misconduct on the part of a director, officer or employee of the Company.

        9.5      Non-Guarantee of Employment. Neither the existence of this Plan
nor any award or benefit granted pursuant to it shall create any right to
continued employment of any Participant by the Company. No Participant shall,
under any circumstances, have any interest whatsoever, vested or contingent, in
any particular property or asset of the Company by virtue of any award, unpaid
bonus or other accrued benefit under the Plan.

        9.6      Source of Payment. No special or separate fund shall be
established or other segregation of assets made with respect to any immediate or
deferred payment under the Plan. All payment of awards shall be made from the
general funds of the Company. To the extent that a Participant or his
Beneficiary acquires a right to receive payments under this Plan, such right
shall be no greater than that of any unsecured general creditor of the Company.

        9.7      Withholding Taxes. The Company shall have the right to deduct
from all payments made to the Participant, whether pursuant to this Plan or
otherwise, amounts required by federal, state or local law to be withheld with
respect to any payments made pursuant to this Plan.

    67

--------------------------------------------------------------------------------

 